Citation Nr: 1704224	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  08-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for bilateral foot neuropathy, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for bilateral hand neuropathy, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a disorder characterized by pain in the bilateral toes, feet, and right leg, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for peripheral arterial disease (PAD), to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a disorder characterized by chronic diarrhea, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a disorder characterized by frequent urination, to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety, depression, and sleeplessness, to include as secondary to service-connected disabilities.

9.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In June 2008, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on January 29, 2009.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In April 2012, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination are due to or the result of his active service, due to a service-connected disability, or aggravated by a service-connected disability.

2.  An acquired psychiatric disorder was not shown to have been diagnosed in service; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service, caused by a service-connected disability, or aggravated by a service-connected disability.

3.  The Veteran does not meet the schedular requirements for TDIU, nor does the evidence show that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for bilateral foot neuropathy have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral hand neuropathy have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for disorder characterized by pain in the bilateral toes, feet, and right leg have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 

5.  The criteria for service connection for PAD have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for a disorder characterized by chronic diarrhea have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7.  The criteria for service connection for a disorder characterized by frequent urination have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

8.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

9.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran requested a hearing before the Board, but withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).



Physical Disorders

In his January 2006 claims, the Veteran asserted he had diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination related to his service-connected disabilities.  These claims were denied by a December 2006 rating decision, and the Veteran's appeal followed.

The Veteran's STRs show that just after his entrance into service in December 1971, he complained his boots did not fit well.  April 1973 foot x-rays showed no significant abnormality but did show a valgus deformity.  In addition, STRs do not contain any complaints, treatment, or diagnosis for any diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, or a disorder characterized by frequent urination.  At his August 1973 separation examination, he had normal findings.

The record contains no evidence establishing the Veteran's diabetes, bilateral foot neuropathy, bilateral hand neuropathy, PAD, a disorder characterized by chronic diarrhea, or a disorder characterized by frequent urination were diagnosed in active service, within one year of active service, or are due to an event or injury during his active service.  Direct service connection for a disorder characterized by pain in the bilateral toes, feet, and right leg will be discussed more fully below.

The Veteran's medical treatment records after his separation show that he was diagnosed with chronic foot pain and hemorrhoids/constipation in 1988.  In 1993, he reported having difficulty urinating for several years and was diagnosed with benign prostate hypertrophy.  In 2001, he complained of having discomfort in his joints.  In 2002, he reported having foot pain due to standing long hours as a pharmacist.  He also reported that his arms went numb and he had leg pain.  An arterial Doppler showed no significant atherosclerotic disease.  In 2003, he was diagnosed with diarrhea and constipation.  In 2004, he reported constant pain in his hands, elbow, back, knees, and feet.  He was diagnosed with osteoarthritis and diarrhea.  In 2005, complained of diarrhea and decreased urine output after a trip to Europe.  He was diagnosed with diabetes in 2005, and the next year in 2006, he was diagnosed with bilateral hand and foot neuropathy.  In July 2007, he was swimming and suddenly felt his hands, ankles, and toes go numb.  He reported having numbness and pain in his ankles from shoe inserts during his active service.  In October 2007, he started treatment for his hammertoes and underwent foot surgery.  A lower extremity ultrasound was normal without any evidence of ischemia.  He underwent further foot surgery in November 2007.  In January 2008, he reported having voiding dysfunction for the last year and a half.  He was diagnosed with benign prostate hypertrophy.

As such, service connection on a direct basis for diabetes, bilateral foot neuropathy, bilateral hand neuropathy, leg PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination is not warranted.

Regarding direct service connection for a disorder characterized by pain in the bilateral toes, feet, and right leg, the Veteran asserts that this disability is due to wearing shoe inserts during his active service.  In March 2016, the Veteran was afforded a VA examination for his disorder characterized by pain in the bilateral toes, feet, and right leg.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner diagnosed the Veteran with right foot neuroma, which is already service-connected, hammer toes, hallux valgus, and degenerative arthritis.  The examiner opined that this disability was less likely than not due to his active service.  The examiner observed that all the non-service connected foot diagnoses were made after 2007.

The Veteran has not submitted any medical evidence supporting his contention that his disorder characterized by pain in the bilateral toes, feet, and right leg is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's disorder characterized by pain in the bilateral toes, feet, and right leg was less likely than not due to his active service.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's disorder characterized by pain in the bilateral toes, feet, and right leg.

Consideration has been given to the Veteran's allegation that he had pain in the bilateral toes, feet, and right leg during his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe pain, he lacks the medical training or qualification to diagnose a disability of the toes, feet, or leg.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic disorder characterized by pain in the bilateral toes, feet, and right leg related to his active service, as the first evidence of any problems does not appear until at least 2007, more than three decades after separation.  In addition, at his separation examination, his feet were normal and he denied any foot symptoms or having any arthritis.  As such, the Board does not find that the evidence of record shows continuous foot symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a disorder characterized by pain in the bilateral toes, feet, and right leg.  The record contains no objective medical evidence diagnosis a chronic disorder until 2007.  In addition, the record does not contain evidence that any injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

The Veteran again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical found his lower extremities and feet normal, and the Veteran specifically denied any lower extremity or foot problems or arthritis at separation, which serves to sever any continuity from service.  Such a conclusion is further underscored by the absence of any complaints after service for more than fifteen years, until at least 1988.

The Board notes that the Veteran is service connected for right foot neuroma and gout.  As such, the Veteran is already receiving compensation for his reported foot symptoms, and the Board does not find that the evidence supports the assignment of a separate rating for any other foot problems.

Accordingly, the criteria for service connection have not been met for a disorder characterized by pain in the bilateral toes, feet, and right leg.  That is, the evidence does not show that a disorder characterized by pain in the bilateral toes, feet, and right leg was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a disorder characterized by pain in the bilateral toes, feet, and right leg has existed continuously since service.  Therefore, the claim is denied.  

As such, service connection on a direct basis for diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination is not warranted.

Regarding secondary service connection, the Veteran was afforded a VA examination in March 2016.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  Regarding the Veteran's diabetes, bilateral foot neuropathy, and bilateral hand neuropathy, the examiner noted that he was diagnosed with these in 2005 and 2006.  The examiner reported that diabetes was related to risk factors such as obesity and family history.  Regarding the Veteran's PAD, the examiner reported that PAD was related to risk factors such as atherosclerosis but that the Veteran did not have a vascular disease diagnosis.  Regarding the Veteran's disorder manifested by chronic diarrhea and disorder manifested by chronic urination, the examiner reported that these were related to unknown factors, and that these were diagnosed in 2003 and 2007 respectively.  Regarding the Veteran's disorder characterized by pain in the bilateral toes, feet, and right leg, the examiner noted that the Veteran has been diagnosed with hallux valgus, hammer toes, residuals from an osteotomy with hallux fixation, reduction and fixation of a toe, cellulitis, nonunion fracture due to noncompliance, neuropathy, osteomyelitis, and gout.  The examiner reported that the etiologies for these diagnoses are vastly different from each other.  The examiner noted that hallux valgus was an inherited foot type or due to a foot injury; hammertoes was due to tight fitting shoes, trauma, or an abnormal balance of the toe muscles; cellulitis was related to a surgical procedure; the nonunion fracture was related to a postoperative complication due to noncompliance; neuropathy was related to his diabetes; osteomyelitis was related to a postoperative complication; and gout was related to elevated uric acid levels.  The examiner reported that none of these disorders were related to the Veteran's service-connected right foot neuroma, hypertension, or medications taken for his service-connected disabilities.  The examiner reported that these also had different etiologies or which none could be medically related or caused by the Veteran's service-connected right foot neuroma, hypertension, or medications given to treat these service-connected disabilities.  The examiner opined that these were not caused or aggravated by the Veteran's service-connected right foot neuroma, hypertension, or medications taken for his service-connected disabilities.

The Veteran's medical record shows that the earliest he started treating for these disorders was 1988, many years after service.  The Veteran has not submitted any medical evidence supporting his contention that diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination were due to or caused by his active service or aggravated by his service-connected disabilities.

As the VA examiner's opinions regarding secondary service connection and aggravation are consistent with the evidence of record, they are given great probative weight.  Moreover, there is no other competent medical evidence of record to refute the opinions of the VA examiner.  Thus, the Board finds that the Veteran's diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination were not due to or aggravated by a service-connected disability. 

Regarding the Veteran's own assertions that his diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination were due to or aggravated by his service-connected disabilities, the Board finds that this is not competent evidence.  While the Veteran may be competent to describe the symptoms he experiences, such as pain, numbness, tingling, frequent diarrhea, and frequent urination; as a layperson, he lacks the medical training and expertise to, for example, determine whether a diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, or a disorder characterized by frequent urination was aggravated (that is whether the underlying internal disability permanently worsened).  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Therefore, the record contains no competent evidence supporting secondary service-connection or aggravation of the Veteran's diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, or a disorder characterized by frequent urination.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for diabetes, bilateral foot neuropathy, bilateral hand neuropathy, a disorder characterized by pain in the bilateral toes, feet, and right leg, PAD, a disorder characterized by chronic diarrhea, and a disorder characterized by frequent urination are denied.  

Acquired Psychiatric Disorder

In his January 2006 claim, the Veteran asserted his acquired psychiatric disorder was related to his service-connected disabilities, which was denied by a December 2006 rating decision.  Specifically, he reported having anxiety and being unable to sleep due to pain.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  In June 1971 and August 1973, he had normal psychiatric examinations and denied having any psychiatric symptoms.

The first evidence of an acquired psychiatric disorder is not until 1988, fifteen years after his separation from service.  In 1988, he was diagnosed with depression and anxiety.  However, treatment records do not document any complaints related to his active service or to a service-connected disability.

The Veteran was afforded a VA examination in May 2016.  He reported that he experienced mental abuse by drill sergeants and was hit by a 2x4.  He reported that he first started mental health treatment in 1997, which the examiner noted there was no evidence of in the claims file.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's acquired psychiatric disorder was less likely than not incurred in or caused by the Veteran's active service.  The examiner noted that the Veteran's longitudinal mental health history did not show that it originated in service or within one year afterwards.  The examiner also opined that the Veteran's acquired psychiatric disorder was less likely than not due to or aggravated by a service-connected disability.  The examiner reported that reported that the Veteran's longitudinal mental health history did not show it was caused or aggravated by his acquired psychiatric condition.

The Veteran has not submitted any medical evidence supporting his contention that his acquired psychiatric disorder is due to or the result of his active service or due his service-connected disabilities.  VA obtained medical opinions in an effort to support the Veteran in establishing his claim.  Unfortunately, the May 2016 VA examiner opined that the Veteran's acquired psychiatric disorder was less likely than not due to his active service, caused by his service-connected disabilities, or aggravated by his service-connected disabilities.

As such, the Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his acquired psychiatric disorder was due to his active service or caused by pain from his service-connected disabilities.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Based upon the evidence of record, there is no evidence that an acquired psychiatric disorder had its onset in service or is otherwise etiologically related to service or caused by a service-connected disability.  The record contains no evidence of any mental health symptoms in service, at discharge, or after his separation from service until fifteen years later.  There is also no competent medical opinion of record which even suggests that the Veteran's acquired psychiatric disorder might be the result of his active service or caused by his service-connected disabilities.  To the contrary, as stated, the VA examiner indicated that the Veteran's mental health symptoms appeared fifteen years after his separation from service and showed no relationship to his service-connected disabilities.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, caused by, or due to his active service or a service-connected disability, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Moreover, while the Veteran would be considered competent to report symptoms he experienced in or around his service, he has not done so, and the STRs do not show such complaints.  In addition, his current mental health treatment records contain no evidence of any complaints related to his active service or directly to his service-connected disabilities.

Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder.  That is, the evidence does not show that an acquired psychiatric disorder was diagnosed in service, the weight of the evidence is against a finding that an acquired psychiatric disorder has existed continuously since service, and the weight of the evidence is against a finding that an acquired psychiatric disorder is due to his service-connected disabilities.  Therefore, the claim is denied. 

TDIU

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's service-connected disabilities are right foot neuroma, evaluated at 10 percent disabling, and hypertension, evaluated at 10 percent disabling.  He also has gout and erectile dysfunction, but these are rated at a noncompensable rate.  The Veteran has had a combined disability rating of 20 percent since August 29, 1974.  38 C.F.R. § 4.25.  Therefore, the Veteran does not have a single disability rating of 60 percent or have a combined rating of at least 70 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

In the Veteran's November 2015 TDIU application, he indicated that he last worked in December 2013 because he became too disabled to work.  The claims file indicates that the Veteran has worked as a pharmacist.  In July 2015, the Veteran's former employer reported that he retired for medical reasons.  His employer also indicated that he was allowed to sit on a stool due to his age or disability.

A review of the Veteran's VA treatment records, taken in total, does not suggest unemployability.  That is, regardless of whether the Veteran is actually able to work, the fact remains that his service connected disabilities are not shown to cause him to be unable to obtain or maintain substantially gainful employment.  The March 2016 VA examiner reported that the Veteran's hypertension did not impact his ability to work as his hypertension was well-controlled with medications.  The VA examiner reported that all of his foot disorders, including his service-connected right foot neuroma, resulted in the Veteran being unable to stand or walk for prolonged periods.  The VA examiner reported that during gout attacks, which happened infrequently, he would not have the ability to stand and walk due to severe pain and swelling.

The Board emphasizes that the medical evidence of record weighs against the Veteran's claim and is found to have great probative value.  The VA examiner opined that the Veteran's service-connected disabilities, which created limitations in the type of work that could be performed, would not preclude work entirely.  In addition, the Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by the VA medical professional who examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be the only competent and probative evidence of record, and therefore are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, precluded him from securing and maintaining substantially gainful employment and entitled him to a TDIU.  Indeed, given his education and experience working as a pharmacist, the Board does not believe that the Veteran's service connected disabilities would prevent him from obtaining or maintaining substantially gainful employment.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a) prior to June 10, 2013.

Here, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran is rendered unemployable due to his service-connected disabilities.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not warranted.

ORDER

Service connection for diabetes is denied.

Service connection for bilateral foot neuropathy is denied.

Service connection for bilateral hand neuropathy is denied.

Service connection for a disorder characterized by pain in the bilateral toes, feet, and right leg is denied.

Service connection for PAD is denied.

Service connection for a disorder characterized by chronic diarrhea is denied.

Service connection for a disorder characterized by frequent urination is denied.

Service connection for an acquired psychiatric disorder is denied.

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


